DETAILED ACTION
This action is responsive to the following communications: the application filed on August 19, 2019.
Claims 1-15 are presented for Examination. Claim 1, and 10 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 10 and 13-15 of prior U.S. Patent No. US 10,103,667. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pramod et al. (US 2016/0352276).
Regarding independent claim 1, Pramod et al.  disclose that a system for preventing controller windup in a motor control system (Fig. 1), the system comprising: 
an anti-windup module (Fig.3: 301,316,318 and Fig. 4; [0037])  that receives a commanded voltage (Fig. 3 and [0038]; ” the commanded voltage VR”) and a limited voltage command (Fig. 3 and [0025];” the limiter module 316 outputs a limited voltage command represented by VM”) that is applied to an electric motor (Fig. 3: 20), the anti-windup module generates a modified current command ([0042]; “the anti-windup scheme 400 may more accurately determine a modified current command.”), the modification based on a difference between the commanded voltage and the limited voltage command, the modified current command used to generate a torque using an electric motor (Eqn.: 3;[0023]; Fig. 4: 408 and [0060]).


Regarding claim 2, Pramod et al.  disclose that a limiting module that determines the limited voltage command in response to the commanded voltage exceeding an available voltage of a motor power source (Fig. 3 and [0025];” the limiter module 316 outputs a limited voltage command represented by VM”).

Regarding claim 3, Pramod et al.  disclose that a current command generator that generates the current command that is input to the motor control system based on a torque command indicative of an amount of torque to be generated using the electric motor ([0023]).

Regarding claim 9, Pramod et al disclose that wherein the modified current command retains a proportion of a direct axis (d-axis) current and a quadrature axis (q-axis) current provided by the commanded voltage (Fig. 4; [0050]-[0051]).

Regarding independent claim 10, Pramod et al disclose that a method for preventing controller windup in an electric motor (Fig. 1), the method comprising: 
generating, by an anti-windup module (Fig.3: 301,316,318 and Fig. 4; [0037]), a modified current command based on a difference between a commanded voltage (Fig. 3 and [0038];” the commanded voltage VR”) and a limited voltage command (Fig. 3 and [0025];” the limiter module 316 outputs a limited voltage command represented by VM”); and 
using, by a controller, the modified current command as input to determine a voltage to be applied across the electric motor for torque generation (Eqn.: 3; [0023]; Fig. 4: 408 and [0060]).

Regarding claim 11, Pramod et al disclose that further comprising: determining the limited voltage command in response to the commanded voltage exceeding an available voltage of a motor power source, the limited voltage command being applied to  the limiter module 316 outputs a limited voltage command represented by VM”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571)-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8439.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2837